Case: 10-50686     Document: 00511640433         Page: 1     Date Filed: 10/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 21, 2011
                                     No. 10-50686
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

HENRY VILLANUEVA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:08-CR-232-6


Before BENAVIDES, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Henry Villanueva has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Villanueva has filed a response. To the extent that Villanueva’s brief may be
construed to raise a claim of ineffective assistance of counsel, the record is
insufficiently developed to allow consideration of the claim at this time; such a
claim generally “cannot be resolved on direct appeal when the claim has not been

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-50686    Document: 00511640433      Page: 2   Date Filed: 10/21/2011

                                  No. 10-50686

raised before the district court since no opportunity existed to develop the record
on the merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091
(5th Cir. 2006) (internal quotation marks and citation omitted). We have
reviewed counsel’s brief and the relevant portions of the record reflected therein,
as well as Villanueva’s response. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, Villanueva’s motion for appointment of new counsel is
DENIED, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2